Citation Nr: 1000785	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spondyloarthrosis and facet syndrome (claimed as a low back 
condition). 

2.	Entitlement to service connection for spondyloarthrosis 
and facet syndrome (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for spondyloarthrosis and 
facet syndrome.

Through its December 2008 Statement of the Case, the RO 
reopened the claim based on receipt of new and material 
evidence, and then denied it on the merits.           This 
notwithstanding, the Board must determine whether to reopen 
the prior RO rating decision in the first instance, because 
this affects the Board's legal jurisdiction to adjudicate the 
underlying claim on a de novo basis. See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, and a transcript of this proceeding is on file.

The Board is granting the Veteran's petition to reopen. The 
issue of service connection for a low back disorder on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a December 2003 rating decision, the RO denied 
service connection for spondyloarthrosis and facet syndrome 
(claimed as a low back condition). Following notice of that 
decision, the Veteran did not perfect an appeal to the Board.


2.	Since that decision, additional evidence has been 
received which relates to an unestablished fact necessary to 
substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.	The December 2003 RO rating decision which denied 
service connection for spondyloarthrosis and facet syndrome 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2009).

2. New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for a low back disorder, and 
remanding the underlying claim on the merits for additional 
development. Consequently, a determination on whether the 
VCAA's duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the claim. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  

Service connection also is available for a preexisting 
condition provided it was aggravated during service beyond 
its natural progression. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009). A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 

In a December 2003 rating decision, the RO denied the 
Veteran's original claim for service connection for 
spondyloarthrosis and facet syndrome, on the basis that      
the Veteran had a back condition that pre-existed service, 
and further did not undergo aggravation therein. It was 
observed that the Veteran had been involved in an automobile 
accident in 1965 prior to service, at which time he started 
to experience back problems. At the conclusion of the 
Veteran's military service, discharge x-rays taken of the 
lower back were within normal limits. A Medical Evaluation 
Board had also concluded that the Veteran's lumbar spine 
condition existed prior to service, and was not permanently 
aggravated during service.           The Veteran did not file 
a timely notice of disagreement (NOD) to commence the appeal 
process, and hence the December 2003 rating decision became 
final and binding on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).


There are several additional items of evidence which have 
been obtained since the previous December 2003 adverse 
decision on the Veteran's claim, consisting of VA outpatient 
treatment records, private orthopedic clinical records, 
records pertaining to the receipt of Social Security 
Administration (SSA) disability benefits, and copies of 
service treatment records. Also now on file are the 
transcript of the Veteran's testimony during an April 2009 
Board videoconference hearing, and copies of correspondence 
between the Veteran and his spouse during service.

Reviewing the evidence in its entirety, the Board concludes 
there is sufficient evidentiary basis to reopen the Veteran's 
claim. As demonstrated in the copies of correspondence 
between the Veteran and his spouse, there is not just the 
Veteran's reference to back pain in service, but his detailed 
discussion of seeking in-service treatment on more than one 
occasion, possible diagnoses from treating physicians, and 
the Veteran's attempt to obtain a medical discharge for the 
reason of his back disability. While not actual medical 
evidence of aggravation, the letters provide competent 
evidence that a back disorder was present, and material to 
whether there was worsening of that disorder in service. This 
newly received evidence therefore addresses the element of a 
medical nexus to service under a theory of in-service 
aggravation, the basis of the former denial.

As there is new evidence that presents a reasonable 
possibility of substantiating the Veteran's claim, "new and 
material" evidence has been received to reopen this matter. 
38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. App. 374, 
378 (1998). The claim for service connection for a low back 
disorder is thus reopened.                The adjudication of 
the underlying claim on the merits is being deferred pending 
completion of the development requested below. 


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for spondyloarthrosis and facet 
syndrome (claimed as a low back condition), the claim to this 
extent is granted.


REMAND

The Board is remanding the reopened claim for service 
connection for a low back disorder for the RO to consider and 
adjudicate the claim in the first instance. Further 
evidentiary development is also required. 

The Veteran's service treatment history reflects that on an 
April 1969 induction examination, there was no notation 
regarding a back condition.

A November 1969 treatment record indicates that the Veteran 
presented with a  one-week history of back pain after he fell 
out of a sleeping rack. There was constant burning type 
discomfort in the midline lumbar region. The impression   was 
of a possible contusion at the L2-4 area, and chronic muscle 
strain in the subscapular muscle group and/or trapezius 
group. 

There was further clinical evaluation in December 1969 twice 
for back pain. On the second evaluation, the impression was 
of persistent back pain of unknown etiology. 

A January 1970 Naval Medical Board report states that the 
Veteran had a chief complaint of back, neck, and bilateral 
leg pain for the past 4 to 5 years and gradually increasing 
in severity. He stated that he was in an automobile accident 
in 1965 shortly before the onset of these symptoms. An 
examination of the back revealed a full range of motion with 
no localized tenderness, pain on bilateral straight raising, 
or motor or sensory deficit in the lower extremities. An x-
ray of the lumbosacral spine was within normal limits except 
for slight asymmetry of the L5-S1 articulation. The 
conclusion of the Medical Board was that the Veteran was 
unfit for further service by reason of having had chronic low 
back strain, and a psychophysiological musculoskeletal 
disorder. According to the report, these physical 
disabilities were neither incurred in nor aggravated by 
military service. 

The Veteran was again seen for low back pain in February 1970 
before he underwent separation from service.

Based on these findings, a VA medical examination and opinion 
should be obtained regarding whether the Veteran's claimed 
low back disorder pre-existed service, and if so underwent 
permanent aggravation therein. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA orthopedic system examination to 
determine the etiology of a claimed low 
back disorder. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner address the following 
questions regarding a claimed low back 
disorder, previously diagnosed as 
spondyloarthrosis and facet syndrome: 1) 
Did a low back disorder clearly and 
unmistakably exist prior to entrance into 
active duty service? 2) If there was a 
clearly and unmistakably preexisting low 
back disorder, did this condition undergo 
aggravation during service or was any 
increase clearly and unmistakably due to 
the natural progress of the disease?                  
3) If there was not a preexisting low back 
disorder, is it at least as likely as not 
that the claimed disorder had its onset 
during service or is otherwise related to 
service or an incident of military 
service?  For purposes of this analysis, 
aggravation is defined as a permanent 
worsening of the disability beyond that 
due to the natural progress of the 
disease.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for a low back disorder, based 
upon all additional evidence received. If 
the benefits sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


